1 Reported in 294 N.W. 214.
In actions tried together, Elizabeth Becker was awarded a verdict for personal injuries sustained when she fell down the steps leading from the platform of defendant's railroad station, and her husband recovered for loss of services and necessary medical expenses. The trial court *Page 333 
denied defendant's motions for judgments notwithstanding the verdicts, and these appeals were taken from the judgments subsequently entered.
This is the second appeal of these cases. In Becker v. Megan,204 Minn. 283, 283 N.W. 401, after verdicts for these plaintiffs, defendant moved for judgment notwithstanding or new trial in each case, and appeals were taken from the trial court's orders denying the motions. The court reviewed the evidence at some length and deemed it insufficient to sustain the excessive verdicts which had been awarded and remanded the causes for new trial, although we then stated that there was a jury issue as to liability. The verdicts for plaintiffs on the second trial were much less than those returned in the first and are clearly within reason. The evidence pointing to defendant's negligence is such that perhaps we would have found the other way had we been sitting as jurors; but, in view of the fact that two juries have seen fit to believe it, we deem it not within our province to disturb their finding on this record. Whether certain witnesses are worthy of belief is primarily for the jury and trial court. The testimony on plaintiff's behalf is not demonstrably false nor entitled to no credence. Defendant's liability having been twice determined by different juries, the "verdict of the jury here challenged, approved by the trial court, is entitled to great weight," Pellowski v. Pellowski, 196 Minn. 572, 573, 265 N.W. 440, 441, and we will not disturb it unless palpably false or insufficient. Johnson v. Finch, Van Slyck  McConville,115 Minn. 252, 255, 132 N.W. 276.
Judgments affirmed. *Page 334